Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      07-JUN-2019
                                                      12:09 PM



                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                       STANFORD M.J. MANUIA,
                            Respondent.


                        ORIGINAL PROCEEDING
                      (ODC Case No. 16-O-095)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the Report and Recommendation of

the Disciplinary Board of the Supreme Court of the State of

Hawai#i, the stipulated facts, and the evidence in the record, we

find by clear and convincing evidence that Respondent

Stanford M.J. Manuia was convicted in 2013 of 34 misdemeanor

violations of HRS § 231-35 (1999), for failing to file annual

corporate and general excise tax returns for 2003 through 2008,

and annual withholding tax returns for the years 2004 through

2008.   We further find he subsequently has failed to fulfill the

conditions imposed upon him as part of his sentence for those
convictions, including failing to pay required fines, make timely

contributions toward restitution, or to complete the required 600

hours of pro bono work, and has, since his conviction, continued

to fail to file required tax returns.   We conclude this

misconduct by Respondent Manuia violates Rules 3.4(e), 8.4(b) and

8.4(c) of the Hawai#i Rules of Professional Conduct (1994).

          In aggravation, we find that Respondent Manuia has a

single prior discipline, engaged in a pattern of misconduct and

in illegal conduct, committed multiple violations, and has

substantial experience in the practice of law.

          In mitigation, we find that, during a portion of the

relevant period, Respondent Manuia suffered from physical

ailments that impinged on his ability to honor his obligations

concerning his sentence, has a good character or reputation in

the community, exhibited candor and cooperation during the

disciplinary process, has expressed remorse, and received other

penalties or sanctions for his conduct.   Therefore,

          IT IS HEREBY ORDERED that Respondent Manuia is

suspended for a period of 180 days, effective thirty days after

the date of entry of this order of discipline.   Respondent Manuia

shall, pursuant to Rule 2.16(d) of the Rules of the Supreme Court

of the State of Hawai#i (RSCH), file with this court, within 10

days after the effective date of his suspension, an affidavit

that he has complied with the duties imposed by that Rule upon


                                2
suspended attorneys.   Respondent Manuia is reminded he may not

practice law during the period of suspension, and may only return

to practice upon entry of an order from this court, pursuant to

RSCH Rule 2.17, authorizing him to do so.

          IT IS FURTHER ORDERED that Respondent Manuia shall

submit to the Disciplinary Board, as a prerequisite to any motion

for his reinstatement, proof that he has made arrangements to

resolve his outstanding tax obligations.

          IT IS FINALLY ORDERED that Respondent Manuia shall,

pursuant to RSCH Rule 2.3(c), bear the costs of the disciplinary

proceedings, upon approval by this court of a timely submitted

verified bill of costs from ODC.

          DATED:   Honolulu, Hawai#i, June 7, 2019.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Michael D. Wilson




                                   3